Per Curiam.
Plaintiff appeals from an order granting the motion for summary judgment made by defendants Lutheran General Hospital and Lutheran Medical Center, claiming there are material questions of fact remaining for a jury’s decision. Briefly, her petition alleges that on January 6, 1984, while she was a patient in the hospital, she was sexually assaulted by a male nurse employee of the hospital, causing her damages; her claim for recovery was based on respondeat superior and on the hospital’s negligent hiring of the nurse.
From a full reading of the record, , there is no merit to this appeal, since the order is supported by substantial evidence establishing that defendants were entitled to judgment as a matter of law and, particularly, since plaintiff failed to produce any controverting evidence, which was her duty. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).
Affirmed.